                     Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 1 of 48




                                                     Western District of Washington


         (Briefly describe the property to be searched
          or identify the person by name and address)                                         MJ20-095




                                                                                                     (identify the person or describe the
property to be searched and give its location):



                                                                                                                             (identify the
person or describe the property to be seized)




                                                                        (check one or more)
                ✔
                ✔
                ✔



            Code Section                                                      Offense Description




          ✔




                                                                 ✔

                                                                                              Applicant’s signature


                                                                                              Printed name and title




                                                                                                Judge’s signature


                                                                                              Printed name and title
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 2 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 3 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 4 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 5 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 6 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 7 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 8 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 9 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 10 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 11 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 12 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 13 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 14 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 15 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 16 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 17 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 18 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 19 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 20 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 21 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 22 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 23 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 24 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 25 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 26 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 27 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 28 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 29 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 30 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 31 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 32 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 33 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 34 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 35 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 36 of 48




     Probable cause.
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 37 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 38 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 39 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 40 of 48




     Necessity of seizing or copying entire computers or storage medium




           The time required for an examination.




           Technical requirements.
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 41 of 48



          Variety of forms of electronic media.
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 42 of 48




     Nature of examination
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 43 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 44 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 45 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 46 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 47 of 48
Case 2:20-mj-00095-DWC Document 1 Filed 02/27/20 Page 48 of 48
